TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2013



                                      NO. 03-13-00312-CV


                                 Richard A. Shannon, Appellant

                                                 v.

                   William Edwin Hall and Ethan M. Erenberg, Appellees




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the Court being of the

opinion that it is without jurisdiction of the cause and that the appeal should therefore be

dismissed for want of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered

that the appeal is dismissed for want of jurisdiction. It is FURTHER ordered that the appellant

pay all costs relating to this appeal, both in this Court and the court below; and that this decision

be certified below for observance.